PRETTYMAN, Circuit Judge
(dissenting).
I would reverse in this case. The disputed provision in the Mutual Security Act is that “the determination as to which individual employees shall be retained shall be made by the head of the agency concerned.” I think that provision contemplates a determination by the agency head in accordance with law. It does not repeal existing law on the methods to be pursued in reductions in force, and it does not by the remotest suggestion create an exception to all such existing law. It does not release the agency head from the otherwise valid restrictions imposed by the President, the Congress, or both together.
It is a familiar rule that repeal by implication is found only by reason of necessity. No necessity exists here; the provision can be read with complete sense in conjunction with existing law. If, for example, a statute on some subject should contain a provision that determinations in disputes arising thereunder should be made by a District Court, that provision would not repeal or create an exception to the Rules of Civil Procedure, 28 U.S. C.A., or to any established principles governing adjudications. Such a statutory provision is merely a designation of the agency to which authority is confided; it is not a prescription of standards or procedure.
Sentences in the Mutual Security Act preceding the quoted provision refer repeatedly to functions to be performed by the Director for Mutual Security. I read the disputed proviso as merely a careful insurance by the draftsman against the idea that the Director should pick the personnel to be released. The simple meaning of the statute, as I read it, is that the Director shall do so-and-so but that when it comes to picking the personnel for release the head of the agency shall do the job. Maybe, as my brethren suggest, the proviso in issue here was unnecessary to accomplish the meaning I attribute to it. But surely it serves the purpose of a precautionary clause and *350marks the boundaries of the Director’s duties in carrying out the ordered reduction in force. Although it may have been unnecessary for the purpose of giving agency heads power to choose the personnel for release, it serves to avoid any suggestion that the agency heads no longer have that power. In that sense the proviso is not “mere surplusage” under my construction; it was the result of careful drafting. Many statutes contain precautionary clauses which are good draftsmanship although unnecessary. A prime example is the Bill of Rights, the first Eight Amendments.
Moreover I think Congress did not mean by this enactment to repeal for these purposes all preferential rights of veterans. I would be surprised, even shocked, if it were shown that Congress had that intent in such an innocent-looking statutory clause. The whole congressional history in this field is contrary to such an intent.